Case: 3:20-cr-0O0068-DMB-RP Doc #: 19 Filed: 07/29/21 1 of 1 PagelD #: 68

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

UNITED STATES OF AMERICA PLAINTIFF

VS. CRIMINAL ACTION NO.: 3:20-CR-68-DMB-RP-2

ERLIN ISAAC GOMEZ-GUZMAN DEFENDANT

RDER MOTION T

This matter is before the court on Defendant Erlin Isaac Gomez-Guzman’s Motion to
Continue Arraignment and Detention Hearing [18] set for July 29, 2021, at 2:30 p.m., by video
conference. The court finds the Arraignment and Detention Hearing should be continued until

Friday, July 30, 2021, at 1:30 p.m., by video conference, before Magistrate Judge Jane M. Virden.
SO ORDERED, this the 29" day of July, 2021.

 

f Z
UNITED STATHS\MAGISTRATE JUDGE
|

i
i

\

 

 
